On Motion to Dismiss.
SOMMERVILLE, J.
[3] Defendant, appellee, moves to dismiss the appeal on the ground that it was not made returnable to the Supreme Court under Act No. 106 of 1908, p. 163, which is a general statute fixing the return day in the order granting the appeal *465to be not less than 15 or more than 60 days from the date of the order, except by consent of parties.
This general law is without application to appeals from orders appointing receivers, which is governed by a special statute, contained in section 4 of Act No. 159 of 1898, p. 312, wherein it is directed that “such appeal shall be returnable in ten days from the date of such order,” etc.
The motion is overruled.